Citation Nr: 0123361	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-00 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945.  He died in April 1998.  The appellant is his 
surviving spouse.

This case first came to the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1998 by 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2000, the Board, in 
pertinent part, remanded this claim in order to obtain 
additional evidence.  The requested actions have been 
completed, and the case is again before the Board.

In the remand portion of its June 2000 decision, the Board 
noted that the appellant also indicated disagreement with the 
RO's September 1998 denial of eligibility for Dependents' 
Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35, 
and of entitlement to an increased rating for service-
connected post-traumatic stress disorder (PTSD), evaluated as 
70 percent disabling, for the purpose of accrued benefits.  
The RO was instructed by the Board to issue a Statement of 
the Case (SOC) on these matters.  An SOC was thereafter 
issued by the RO, on July 31, 2000; review of the claims file 
does not indicate that a substantive appeal was thereafter 
submitted by the appellant or on her behalf.  The Board 
therefore notes that the issues of eligibility for Chapter 35 
DEA benefits, and of entitlement to a rating greater than 70 
percent for PTSD on an accrued benefits basis, are not before 
the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2000).

The Board also notes that it requested, in June 2000, that 
the RO consider a claim for Dependency and Indemnity 
Compensation (DIC) benefits, pursuant to 38 U.S.C.A. 
§ 1318(b).  However, in a letter dated in October 1998, the 
RO advised the appellant that entitlement to such benefits 
had been denied; the appellant was furnished at that time 
with notice of appellate rights and procedures.  No 
disagreement with that decision was thereafter received, and 
that question is likewise not before the Board.  See 
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2000).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the appellant's claim has been developed and obtained.

2.  The immediate cause of the veteran's death in April 1998 
was identified as sudden cardiac death, due to or as a 
consequence of coronary heart disease, due to or as a 
consequence of hypertension.  Diabetes mellitus was 
identified as a significant condition contributing to death 
but not related to the immediate cause of death.

3.  The veteran's coronary artery disease, diabetes mellitus 
and hypertension were not present during service or 
manifested to a compensable degree within one year subsequent 
to his separation from service.

4.  Prior to his death, the veteran had established service 
connection for PTSD, rated as 70 percent disabling; and for 
bilateral otitis externa and an appendectomy scar, each of 
which was rated as noncompensable.  The veteran's service-
connected disorders were rated as 70 percent disabling when 
considered on a combined basis.

5.  Neither the veteran's service-connected PTSD, bilateral 
otitis externa, nor his appendectomy scar are shown to have 
been related to the cause of his death, contributed to or 
accelerated his death, or rendered him materially less 
capable of resisting death.


CONCLUSIONS OF LAW

1.  Neither coronary artery disease, hypertension or diabetes 
mellitus was incurred in or aggravated by service, nor may 
either of these disorders be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that there is no issue as to 
substantial completeness of the appellant's application for 
benefits.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (2000), 38 U.S.C.A. 
§ 5102 (2000).  VA has secured all records that the appellant 
has indicated are pertinent to her claim, and VA has 
satisfied its duty with respect to such records and with 
receipt of sufficient information to proceed with further 
adjudication of this claim.  The appellant has not indicated 
that any other records that would be pertinent to her claims 
are available and should be obtained.  VA's duty to assist 
the claimant in this regard, accordingly, has been satisfied.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000), 38 U.S.C.A. 
§ 5103A(d) (2000).  In particular, the Board notes that a 
medical opinion that specifically addressed the questions 
before VA was solicited and obtained in accordance with the 
Board's June 2000 remand decision.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000), 38 U.S.C.A. § 5103A(b) and (c) 
(2000).  The Board further notes that the appellant, by means 
of the SOC and Supplemental Statement of the Case (SSOC) that 
were furnished her by the RO, was notified of the criteria 
that would satisfy her claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-97 
(2000), 38 U.S.C.A. § 5103(a) (2000).  The Veterans Claims 
Assistance Act of 2000 was implemented with the adoption of 
new regulations.  See 66 Fed. Reg. 45, 620 (as amended, 
August 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App 
384 (1993). 

The appellant contends, essentially, that the death of her 
husband was related to his active service, and that service 
connection for the cause of his death should be assigned.  
She specifically alleges that his service-connected mental 
disorder, characterized at his death as PTSD, was an 
aggravating factor in increasing the hypertension that lead 
to his cardiac arrest.  After a review of the record, 
however, the Board finds that her contentions are not 
supported by the evidence, and that her claim fails.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  
The service-connected disability will be considered as the 
principal or primary cause of death when such disability, 
either singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2000).  A 
contributory cause of death is inherently one that is not 
related to the principal cause of death.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2000).  In 
addition, there are primary causes of death that by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  In such 
cases, there is for consideration whether there is a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2000).

In claims involving entitlement to service connection for the 
cause of a veteran's death, in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2000).  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  Certain disabilities that are 
manifested subsequent to discharge within a specified time 
period are statutorily presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 
1991 and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  If 
coronary artery disease, hypertension or diabetes mellitus is 
manifested to a compensable degree within one year following 
separation from service, service incurrence may be presumed.  
38 C.F.R. § 3.309(a) (2000). 

In this case, the evidence, in the form of the death 
certificate, shows that the veteran died in April 1998, and 
that the immediate cause of death was sudden cardiac death, 
due to or as a consequence of coronary heart disease, due to 
or as a consequence of hypertension.  In addition, diabetes 
mellitus was identified as a significant condition that 
contributed to death but which was not related to the 
immediate cause of death.  A primary question that must be 
answered, therefore, is whether the cause of death - that is, 
coronary artery disease and hypertension - should be service 
connected.

The veteran's service medical records do not reflect the 
presence of either coronary artery disease or hypertension.  
The report of an August 1940 service medical examination 
shows that his blood pressure was recorded as 122/92; 
however, his heart and blood vessels were considered normal.  
The report of a February 1941 medical examination shows that 
his blood pressure was recorded as 112/68, with his heart and 
blood vessels again deemed normal.  The report of his service 
separation medical examination, dated in October 1945, shows 
that his blood pressure was recorded as 114/70, and that his 
cardiovascular system and heart were each evaluated as 
normal.  This report does not indicate the inservice presence 
of either hypertension or coronary artery disease, or history 
thereof.

The reports of VA examinations conducted in December 1946, 
December 1947, and February 1963 show that the veteran's 
cardiovascular system was clinically evaluated as normal on 
each occasion.  The medical evidence, in fact, first 
indicates the presence of hypertension or cardiovascular 
disability in January 1977, at which time the veteran was 
hospitalized for complaints of chest pain and left arm 
weakness.  The hospitalization summary notes that he had 
multiple admissions in the past, and that cardiograms taken 
in the past had revealed non-specific ST changes.  The 
hospitalization summary indicates a final diagnosis of 
coronary arteriosclerotic heart disease.  Records dated 
thereafter show continued treatment for disorders to include 
coronary disease.

While the January 1977 hospitalization record implies that 
the veteran had been seen prior to that date for problems 
related to cardiovascular disability, it is clear, from the 
evidence, that such problems had not been manifested prior to 
February 1963, when he was examined by VA and found to be 
normal with regard to his cardiovascular status.  This places 
the onset of his cardiovascular disorder, and his 
hypertension, no earlier than approximately 17 years 
subsequent to his separation from active service.  Moreover, 
while records dated in 1977 and thereafter reflect the 
presence of cardiovascular disability, they do not show that 
the manifestation of that disorder at that time was in any 
manner related to his active service.  See 38 C.F.R. 
§ 3.303(d) (2000).

With respect to the diabetes mellitus, which was listed as a 
contributory cause of death, the records do not show the 
presence of such a disease during service or for many years 
thereafter.  There is no medical evidence linking such a 
disease to service.  

The second question that must be resolved, with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death, is whether a service-connected 
disability was either the principal or a contributory cause 
of death.  In the instant case, the veteran had established 
service connection for PTSD, rated as 70 percent disabling, 
and bilateral otitis externa and an appendectomy scar, each 
evaluated as noncompensable.  The question that must be 
resolved, therefore, is whether PTSD, bilateral otitis 
externa, or an appendectomy scar resulted or contributed to 
his death.

The medical evidence indicates that the veteran received 
occasional treatment for otitis externa.  It does not 
demonstrate, however, that either otitis externa or an 
appendectomy scar was in any manner related to his death as a 
consequence of coronary heart disease and hypertension; the 
medical evidence is devoid of findings indicating the 
presence of any such relationship.

Similarly, while the medical evidence shows that the veteran 
received persistent treatment for both mental problems and, 
after 1977, cardiovascular disability, this evidence does not 
show that his mental disorder was deemed to have any 
relationship to his cardiovascular impairment, or to have 
aggravated his cardiac situation.  A September 1984 VA 
treatment record, in fact, indicates to the contrary, and 
notes that his cardiac disorder has adversely affected his 
mental problems; it notes that his nervous condition had 
worsened as a result of his heart disease, and that his heart 
condition had limited the extent of psychotropic medications 
that could be given.  Summaries of various VA 
hospitalizations, dated in 1990 and thereafter, show that he 
was accorded treatment for both mental and cardiac 
disabilities, but do not show that his mental disorder was 
considered to have affected his cardiovascular problems.

A private psychologist, however, in a statement dated in 
November 1998, indicated that he had provided psychotherapy 
services for the veteran for an atypical depressive disorder 
from April 1996 until his death in April 1998.  The 
psychologist noted that the veteran's depressive symptoms 
were long-standing in nature, and often became exacerbated 
during the time that he knew him; he also notes that "[t]he 
literature indicates that chronic emotional stress can have a 
detrimental affect on an individual's health over a period of 
time.  Given [the veteran's] history of severe health 
problems, I believe that it is reasonable to assume that [the 
veteran's] emotional state potentially had a negative impact 
on his medical condition."  

This statement does not provide a basis for finding that the 
veteran's mental disorder adversely affected his cardiac 
disability.  The medical expert rendering the opinion 
contained therein is identified as a psychologist, and not a 
person shown to have training in cardiac or cardiovascular 
disorders; as such, he is qualified to proffer opinions with 
regard to mental problems, but not specifically with regard 
to cardiovascular disorders or hypertension.  It is also 
noted that his opinion is not indicated as being based on a 
comprehensive review of the medical evidence, as would be 
accomplished by review of the veteran's claims folder.  
However, even if the Board was to concede, for the purpose of 
this discussion, that he was competent to discuss the impact 
of mental problems on specific cardiovascular disorders, it 
must be pointed out that his statement is speculative in 
nature, and indicates only that the veteran's emotional state 
had the "potential" to negatively impact his medical 
condition.  The United States Court of Appeals for Veterans 
Claims (Court) has held that mere speculation is an 
inadequate premise upon which to find service connection; 
see, for example, Tirpak v. Derwinski, in which the Court 
rejected as insufficient a medical opinion averring that the 
death of a veteran "may or may not" have been averted.  A 
statement averring no more than a "potential" relationship is 
equally insufficient.

The medical evidence also includes a statement, obtained at 
Board request, from a VA cardiologist, dated in January 2001 
and in which it is concluded, following review of the 
clinical record, that, while indeed the medical literature 
indicates that chronic emotional stress may adversely affect 
an individual's health, and while it is reasonable to assume 
in the instant case that the veteran's emotional state 
potentially had a negative impact on his medical condition, 
there is nonetheless insufficient evidence to conclude that 
the veteran's psychiatric disorder played a causal role in 
his demise.  This statement is more probative than that 
furnished by the private psychologist, in that it was 
rendered following review of the veteran's claims folder, and 
was proffered by a cardiologist.  Moreover, the opinion that 
there is no causal relationship between the veteran's mental 
disorder and his death is not formulated in speculative 
terms; rather, the opinion is unequivocal that there is 
insufficient evidence to conclude that there was in fact any 
such causal relationship.

In brief, the evidence does not demonstrate the presence of a 
cardiovascular disorder or hypertension or diabetes mellitus 
until many years following the veteran's separation from 
service, nor does it demonstrate that any of the veteran's 
service-connected disorders, and in particular his service-
connected PTSD, were related to the cause of his death, 
contributed to or accelerated his death, or rendered him 
materially less capable of resisting death.  The Board must 
therefore conclude that the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

